Name: Commission Regulation (EEC) No 3735/92 of 22 December 1992 restricting the application in Greece of Council Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe;  agricultural activity
 Date Published: nan

 No L 380/2124. 12. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3735/92 of 22 December 1992 restricting the application in Greece of Council Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas development is destabilizing both socially and economi ­ cally ; Whereas the present Regulation is taken as an emergency measures pending a decision by the Council ; Whereas account should be taken of the situation of producers who have already submitted an application and made provision for grubbing to be carried out, HAS ADOPTED THIS REGULATION : Article 1 Application of Regulation (EEC) No 1442/88 is suspended in Greece until the end of the 1992/93 wine year for the grape varieties : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas ('), as last amended by Regulation (EEC) No 1 869/92 (2), and in particular the second subparagraph of Article 12 (5) thereof, Whereas Article 12 (5) of Regulation (EEC) No 1442/88 provides that, where there is an impending risk of grub ­ bing up on a vast scale and the Council has not yet taken a decision, operation of the permanent abandonment scheme may be suspended or limited in order to prevent a manifest imbalance between Member States in its impact ; Whereas over the three wine years 1988/89 to 1990/91 grubbing premiums were granted on 13 792 hectares of vines, of which 8 193 hectares produced grapes for drying ; whereas this amounted to 8,4 % of the total area under vines in Greece ; whereas the average grubbing rate over the same period in Spain, France and Italy was less than 4% ; whereas for the 1991 /92 wine year the esti ­ mated area abandoned in Greece is more than 5 000 hectares ; whereas this trend continues, since the premium amounts are relatively more attractive in Greece than in the rest of the Community and Greek vineyards are under attack by phylloxera ; whereas this very rapid  Ã £Ã ¿Ã Ã »Ã Ã ±Ã ½Ã ¯Ã ½Ã ± (Soultanina),  KopivOiaicfj (Korinthiaki). Article 2 Greece shall accept as valid applications lodged before the entry into force of this Regulation if the applicant can show to the satisfaction of the competent authority that he has already made provision for grubbing to take place. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 132, 28 . 5. 1988, p . 3 . 0 OJ No L 189 , 9 . 7. 1992, p. 6.